DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Marx et al. US 2012/0328384 (hereafter--Marx--) is the closest art of record.
In regards to claim 14, Marx discloses a gear machining method for creating a gear in a workpiece (70) by moving a gear cutting tool (100) relative to the workpiece along a direction of a rotation axis (R2) of the workpiece while synchronously rotating (around axis R1) the gear cutting tool and the workpiece (refer to Figure 16 and paragraphs [0041-0042]), the gear machining method comprising: rotating a workpiece at a speed (note that since the worpiece is being rotated, there is a speed, velocity, direction on which the workpiece is being rotated at); rotating a tool at a speed (note also that since the tool is being rotated, there is a speed, velocity, direction on which the tool is being rotated at); both workpiece and tool being rotated synchronously; wherein either the workpiece rotation and the tool rotation synchronizes the rotation of the other one the workpiece and the gear cutting tool. Note specifically that, as disclosed on paragraph [0011] and [0018] the cutting speed in skiving is influenced directly by the rotation speed of the skiving tool with respect to the rotation of the workpiece. Note also that Marx also discloses on paragraph [0160], that the gear machine has a CNC control unit 201, which enable coordination of the axes movements; and that the machine also comprises an “electronic gear train” respectively a “electronic or control-specific coupling of axes” in order to perform a relative movement of the tool with respect to the work piece. The electronic-gear train, respectively the electronic or control-specific coupling of axes provides for a synchronization of the rotation speed of at least two axes of the machine; the axes being 
However, Marx fails to disclose the step of: repeatedly increasing and decreasing the rotation speed of the one of the workpiece and the gear cutting tool by a predetermined rate of at least 5% of a reference rotation speed, the reference rotation speed based on a cutting speed and an intersection angle for creating the gear; the step of repeatedly increasing and decreasing the rotation speed, being on the step of one of the workpiece rotation speed cutting step or the tool rotation speed setting step.  Note that in Marx, there is a synchronization of both speeds and there is no mention of a step of repeatedly increasing and decreasing the rotation of the work piece or gear cutting tool.
A modification of the method of Marx to have the one of the workpiece rotation speed setting step and the tool rotation speed setting step, repeatedly increase and decrease the rotation speed of the one of the workpiece and the gear cutting tool by a predetermined rate of at least 5% of a reference rotation speed, the reference rotation speed based on a cutting speed and an intersection angle for creating the gear would require a non-obvious structural modification of the device that would change the way that the device within the method is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722